                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

TRAVIS GORDON, et al.,                                         )
                                                               )
                                Plaintiffs,                    )
                                                               )
              v.                                               )                 1:21CV29
                                                               )
EARL L. PHILLIP, et al.,                                       )
                                                               )
                                Defendants,                    )
                                                               )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       This action arises out of an alleged securities transaction, whereby Plaintiffs purchased

stock in entities formed by Defendants to market “Leafy Gram,” a social media and

communication application for cannabis users. (ECF No. 5 ¶ 21.) Before the Court is a

Motion to Dismiss for Lack of Personal Jurisdiction, and Failure to State a Claim pursuant to

Fed. R. Civ. P. 12(b)(2) and 12(b)(6), filed by Defendant Lester Phillip. (ECF No. 37 at 1).

Defendant is proceeding pro se.

       Rule 83 of the Federal Rules of Civil Procedure provides that “a district court . . . may

adopt and amend rules governing its practice.” Fed. R. Civ. P. 83(a)(1). Such rules “have the

force and effect of law and are binding upon the parties and the court which promulgated

them.” Jackson v. Beard, 828 F.2d 1077, 1048 (4th Cir. 1987) (internal quotation marks omitted).

This Court, the United States District Court for the Middle District of North Carolina, has

promulgated     such    rules      which      are   featured       prominently    on   its   website:

https://www.ncmd.uscourts.gov/local-rules-and-orders. LR 7.3 provides that “[e]ach motion

                                                    1



      Case 1:21-cv-00029-LCB-LPA Document 43 Filed 09/01/21 Page 1 of 3
shall be set out in a separate pleading” and “[a]ll motions . . . shall be accompanied by a brief.”

LR 7.3(a). While a motion or pleading filed by a defendant appearing pro se “is to be liberally

construed” and “must be held to less stringent standards than formal pleadings drafted by

lawyers”, Estelle v. Gamble, 429 U.S. 97, 106 (1976) (internal quotations omitted); a Defendant

is not free to violate the Federal Rules of Civil Procedure or this Court’s Local Rules.

       Defendant’s motion suffers from certain Rules violations and other defects:

              The motion was included in the same document as Defendant’s Answer. See
               LR 7.3(a) (“Each motion shall be set out in a separate pleading.”).

              The three-line motion was submitted without any explanation or an
               accompanying brief. See id. (“All motions . . . shall be accompanied by a
               brief. . . .”).

       For these reasons, the motion will be dismissed. Because Defendant is proceeding pro

se, the motion will be dismissed without prejudice and Defendant will be allowed to resubmit

his motion. Defendant is now on notice: a motion unaccompanied by a required brief “may,

in the discretion of the Court, be summarily denied.” LR 7.3(k).

       Plaintiffs have also suggested that a number of Defendants have improperly delegated

their duties to sign and serve to his codefendant, Andreu Phillip, who is an attorney. (See ECF

No. 36 at 10.) Defendant Andreu Phillip is also proceeding pro se and has not appeared before

the Court as Defendant Lester Phillip’s counsel. (See ECF No. 6.) Lester Phillip is not

permitted to delegate his duty to sign his pleadings, motions, and other papers, or his duty to

appear before the court to any codefendant. See Fed. R. Civ. P. 11(a) (“Every pleading, written

motion, and other paper must be signed . . . by a party personally if the party is

unrepresented.”); LR 11.1(a) (“Any individual who is representing himself or herself without

an attorney (pro se) must appear personally when required and may not delegate that duty to

                                                2



       Case 1:21-cv-00029-LCB-LPA Document 43 Filed 09/01/21 Page 2 of 3
any other individual, including husband or wife, or any other pro se party.”). If Defendant

decides to resubmit this or any other motion, he must do so himself or through an attorney

that has appeared before the Court on Defendant’s behalf.



                                         ORDER

       IT IS THEREFORE ORDERED that the Motion to Dismiss for Lack of Personal

Jurisdiction, and Failure to State a Claim pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6),

(ECF No. 37), is DENIED without prejudice.

       This, the 1st day of September 2021.

                                          /s/Loretta C. Biggs_______
                                          United States District Judge




                                              3



      Case 1:21-cv-00029-LCB-LPA Document 43 Filed 09/01/21 Page 3 of 3
